OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
As we wrote in Barrett v Kasco Constr. Co. (56 NY2d 830, 831), procedurally indistinguishable from the case now before us, “although the prior judgment of Supreme Court *739does not specifically recite that it is ‘on the merits’, that judgment should be given res judicata effect in order to prevent the plaintiff from circumventing the preclusion decree (cf. Palmer v Fox, 28 AD2d 968, affd 22 NY2d 667).” CPLR 5013 does not require that the prior judgment contain the precise words “on the merits” in order to be given res judicata effect; it suffices that it appears from the judgment that the dismissal was on the merits. Indeed, one would not expect to find any such explicit recital in a judgment of dismissal based on a grant of summary judgment for insufficiency of proof, as occurred here.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur; Judge Fuchsberg taking no part.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.